Citation Nr: 1519372	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for genitourinary disability.

2. Entitlement to service connection for heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current genitourinary disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for genitourinary disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration records, and lay evidence.  In December 2008, the Veteran underwent VA examination in connection with his claim.  The VA physician reviewed the Veteran's relevant medical history and lay testimony and completed a physical examination and other appropriate testing.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met in connection with this issue.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has a genitourinary disability related to active duty.  

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of a genitourinary or bladder disability during the pendency of the appeal or a recent diagnosis of such a disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, neither VA treatment records nor private treatment records demonstrate a diagnosis of a genitourinary and/or bladder disability during the pendency of the appeal.  In fact, the Board finds it significant that none of the treatment records reflect any complaints of bladder problems and indicate that the Veteran consistently denied bladder problems.  For example, an October 2008 VA treatment record shows the Veteran denied any decreased urine stream, dysuria, and increased frequency, and a June 2010 VA treatment record indicates that he did not have any symptoms of dysphagia, nausea, vomiting, constipation, diarrhea, hematemesis, melena, hematochezia, dark urine, or jaundice.  He also denied symptoms of dysuria, hematuria, incontinence, and difficulty with urination.  Second, VA examination in October 2008 failed to reveal a diagnosis of a genitourinary and/or bladder disability.  The Veteran reported a normal appetite, stable weight, and daytime frequency of urination according to coffee intake, which on average was every two to three hours.  He denied nocturia, incontinence, dysuria, and hesitancy.  He also reported a good stream of urine and denied any hospitalization or medications for genitourinary problems.  He denied recurrent urinary tract infections, a history of acute nephritis, a history of neoplasm, urinary catheterization, and a history of dilation or drainage procedures.  Physical examination was normal, and the VA examiner did not provide a diagnosis of a genitourinary or bladder disability.  Here, the Board affords the VA examiner's findings significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history, to include all of the physical examinations and tests, and considered the Veteran's statements.  Further, the VA examiner performed a physical examination and did not provide a clear diagnosis of a disability for which service connection may be granted.  Additionally, records from the Social Security Administration do not reflect complaints of, treatment for, or a diagnosis of a genitourinary or bladder disability.  Rather, the records focus on treatment for sleep apnea and blood clots.  

The Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in September 2008.  However, the medical records do not show complaints of or treatment for a genitourinary or bladder disability prior to September 2008, to include a clear diagnosis of a disability.  As such, the Board finds the evidence does not demonstrate a diagnosis of a genitourinary or bladder disability for service connection purposes. 

The Board acknowledges the Veteran's assertions that he suffers from bladder problems and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a genitourinary and/or bladder disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose such a disability, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the medical records, the VA examiner did not provide a clear diagnosis of a current disability for which service connection may be granted.  In addition, the clinical evidence does not support a competent diagnosis of a disability at any time prior to or during the pendency of the appeal.  Furthermore, the Veteran has not specifically identified the symptoms associated with his claimed condition.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a genitourinary and/or bladder disability.  

The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  Without evidence of a diagnosis of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for genitourinary disability is denied.


REMAND

In December 2010, the RO denied the claim of entitlement to service connection for ischemic heart disease.  Upon review, the Board finds the Veteran's November 2011 written statement constitutes a timely Notice of Disagreement with respect to this issue.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Although the RO re-adjudicated the claim in a June 2012 rating decision, the record does not reflect that the RO has issued a Statement of the Case in connection with this issue.  Therefore, remand is required so that the Veteran may be issued a Statement of the Case concerning the issue of entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


